Appeal from a *1185judgment of the County Court of Albany County (Breslin, J.), rendered September 5, 2007, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the first degree.
In satisfaction of a six-count indictment as well as one uncharged crime, defendant pleaded guilty to attempted criminal possession of a controlled substance in the first degree and waived his right to appeal. County Court thereafter sentenced defendant as negotiated to seven years in prison and five years of postrelease supervision. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of her assignment on the ground that there are no nonfrivolous issues to be advanced on appeal. Having reviewed counsel’s brief, defendant’s pro se submission and the record, we agree. Consequently, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Spain, Rose, Malone Jr. and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.